




TERM LOAN AGREEMENT


Dated as of September 28, 2012


among


GLOBAL PAYMENTS INC.,
as the Borrower,


BANK OF AMERICA, N.A.,
as Administrative Agent


and


The Other Lenders Party Hereto




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC CAPITAL MARKETS LLC
and
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
as Joint Lead Arrangers,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Book Manager


PNC BANK, NATIONAL ASSOCIATION
and
REGIONS BANK,
as Co-Syndication Agents


TD Bank, N.A.
and
CANADIAN IMPERIAL BANK OF COMMERCE,
as Co-Documentation Agents






    
i




--------------------------------------------------------------------------------




TABLE OF CONTENTS




Article I DEFINITIONS AND ACCOUNTING TERMS    1
Article II THE COMMITMENTS AND CREDIT EXTENSIONS    20
Article III TAXES, YIELD PROTECTION AND ILLEGALITY    27
Article IV CONDITIONS PRECEDENT    35
Article V REPRESENTATIONS AND WARRANTIES    37
Article VI AFFIRMATIVE COVENANTS    40
Article VII NEGATIVE COVENANTS    44
Article VIII EVENTS OF DEFAULT AND REMEDIES    48
Article IX ADMINISTRATIVE AGENT    51
Article X MISCELLANEOUS    55






--------------------------------------------------------------------------------






SIGNATURES    S‑1
SCHEDULES
2.01    Term Loan Commitments and Applicable Percentages
5.11    Subsidiaries
7.01    Existing Indebtedness
7.02    Existing Liens
7.06    Existing Restrictions
10.02    Administrative Agent's Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Loan Notice
B    Term Loan Note
C    Compliance Certificate
D    Assignment and Assumption
E    Subsidiary Guaranty
F    U.S. Tax Compliance Forms
    




--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
This TERM LOAN AGREEMENT (“Agreement”) is entered into as of September 28, 2012,
among GLOBAL PAYMENTS INC., a Georgia corporation (the “Borrower”), each Lender
(defined below) from time to time party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent.
The Borrower has requested that the Lenders provide a term loan facility in
Dollars (defined below), and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


DEFINITIONS AND ACCOUNTING TERMS
.Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:
“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Equity Interests (or, if the context requires, the Person that is the issuer of
such Equity Interests), in the case of an acquisition of Equity Interests,
acquired by the Borrower or any of its Subsidiaries pursuant to an Acquisition.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation, partnership, limited liability company or division or other
business unit or segment thereof, whether through purchase of assets, merger or
otherwise, or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, a specified Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Applicable Percentage” means, with respect to any Lender at any time, with
respect to such Lender's portion of the outstanding Term Loan at any time, the
percentage of the outstanding principal amount of the Term Loan held by such
Lender at such time, subject to adjustment as provided in Section 2.11. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.01(c):






--------------------------------------------------------------------------------




Pricing
Level
Leverage Ratio
Eurodollar
Rate Loans
Base
Rate Loans
1
< 0.50 to 1.0
1.375%
0.375%
2
> 0.50 to 1.0 but < 1.00 to 1.0
1.5%
0.5%
3
> 1.00 to 1.0 but < 1.50 to 1.0
1.75%
0.75%
4
> 1.50 to 1.0 but < 2.00 to 1.0
2%
1%
5
> 2.00 to 1.0 but < 2.50 to 1.0
2.25%
1.25%
6
> 2.50 to 1.0
2.5%
1.5%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level 6 shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and
shall remain in effect until the date on which such Compliance Certificate is
delivered. Subject to the proviso in the immediately preceding sentence, the
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c) for the fiscal quarter of the Borrower ending November 30, 2012
shall be determined based upon Pricing Level 4. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period (other than the period addressed in the immediately preceding
sentence) shall be subject to the provisions of Section 2.07(b).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MLPFS, PNC Capital Markets LLC and Regions Capital Markets, a
division of Regions Bank, in their capacity as joint lead arrangers and MLPFS in
its capacity as sole book manager.
“Asset Sale” means the sale (including any transaction that has the economic
effect of a sale), transfer or other disposition (by way of merger or otherwise,
including sales in connection with a sale and leaseback transaction, or as a
result of any condemnation or casualty in respect of property) by the Borrower
or any Subsidiary to any Person other than a Credit Party, of (a) any Equity
Interests of any Subsidiary, or (b) any other assets of the Borrower or any
Subsidiary (other than inventory licenses and sublicenses granted in the
ordinary course of business, obsolete or worn out assets, scrap, cash
equivalents, and marketable securities, in each case disposed of in the ordinary
course of business), except sales, transfers or other dispositions of any assets
in one transaction or a series of related transactions having a value not in
excess of $10,000,000.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended May 31, 2012, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Subsidiary” means any Subsidiary that is a bank, limited purpose bank, or
similarly regulated Person.




--------------------------------------------------------------------------------




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Base Rate plus 1%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Base Rate, means any such day that is
also a London Banking Day.
“Canadian Receivables” means the accounts receivable of Global Payments Direct,
Inc. generated in the ordinary course of business of its merchant processing
business in Canada, including VISA receivables, debit card receivables, merchant
charge‑back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business.
“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.
“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short‑term advances to Global Payments Direct made in
respect of the Canadian Receivables, with the obligations of Global Payments
Direct under such credit facility to be Guaranteed by the Borrower and certain
Subsidiaries, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification is not on terms or otherwise less
favorable in any material respect to the Lenders or the Administrative Agent.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means the occurrence of one or more of the following events:
(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any entity, organization or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 50% or more of the
outstanding shares of the voting stock of the Borrower; (b) during any




--------------------------------------------------------------------------------




period of up to 12 months, individuals who at the beginning of such 12 month
period were directors of the Borrower (together with any new directors whose
election or nomination for election by the Borrower's board of directors was
approved by a vote of at least two‑thirds of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason (other
than death, disability or voluntary retirement not for reasons related to an
actual or proposed change of control) to constitute at least a majority of the
directors of the Borrower then in office); or (c) the occurrence of any sale,
lease, exchange or other transfer (in a single transaction or series of related
transactions) of all or substantially all of the assets of the Borrower to any
Person or “group” (as defined above).
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Closing Date” means September 28, 2012.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means a Borrowing.
“Credit Parties” means, collectively, the Borrower and each Guarantor.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means when used with respect to Obligations, an interest rate
equal to (a) the Base Rate plus (b) the Applicable Rate, if any, applicable to
Base Rate Loans plus (c) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws.
“Defaulting Lender” means, subject to Section 2.11 (b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's




--------------------------------------------------------------------------------




determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender's obligation to fund a Loan hereunder and states that such position
is based on such Lender's determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.11(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
other Lender promptly following such determination.
“Designated Subsidiaries” means the non-wholly owned Subsidiaries of the
Borrower that are subject to an encumbrance or restriction pursuant to an
agreement between the Borrower or the applicable Subsidiary with the Person
(other than any Affiliate of the Borrower) owning the minority of the
outstanding Equity Interests in such non-wholly owned Subsidiary of the Borrower
requiring the consent of such Person prior to (a) paying dividends or making any
other distributions on any of its Equity Interests, (b) paying any amounts owing
to the Borrower or any of its Subsidiaries or (iii) granting any Liens on any of
its assets to secure any of the Obligations.


“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, for any period, the sum of the following (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
with respect to the Borrower and its Subsidiaries (excluding any Persons or
assets that became Acquired Entities at any time during such period), the sum of
each of the following for such period: (i) Net Income, (ii) income taxes, (iii)
depreciation, (iv) amortization, and (v) Interest Expense; and (b) “EBITDA” of
any Persons or assets that became Acquired Entities at any time during such
period, calculated on a pro forma basis for such Acquired Entities for the
entire period in a manner otherwise consistent with this definition and the
definitions referred to herein.
“EBITR” means, for the Borrower and its Subsidiaries for any period, an amount
equal to the sum of each of the following for such period (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
EBITDA (excluding “EBITDA” of Acquired Entities as described in clause (b) of
the definition of EBITDA) plus (b) Lease Expense, minus (c) depreciation and
amortization.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(ii)).




--------------------------------------------------------------------------------




“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar Base Rate” means
(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period (rounded upward, if necessary, to a whole multiple of 1/100
of 1%), or (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America's London Branch to major banks in the London
interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
or
(b)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate




--------------------------------------------------------------------------------




per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Bank of America's London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =         Eurodollar Base Rate        
1.00 ‑ Eurodollar Reserve Percentage
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
“Eurodollar Rate”.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Term Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Term Loan Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), 3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient's failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.
“Existing Credit Agreements” means (a) the 2008 Credit Agreement and (b) the
2010 Credit Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as reasonably
determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated August 27, 2012, among the
Borrower, the Administrative Agent and MLPFS.




--------------------------------------------------------------------------------




“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fiscal Quarter” means any fiscal quarter of the Borrower.
“Fiscal Year” means any fiscal year of the Borrower.
“Fixed Charges” means, without duplication, for the Borrower and its
Subsidiaries for any period, the sum of each of the following for such period:
(a) Interest Expense, and (b) Lease Expense.
“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary of the Borrower other than a Domestic
Subsidiary.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funding Indemnity Letter” means a letter by and among the Borrower and the
Administrative Agent, on behalf of the Lenders, entered into on or prior to the
date that is three Business Days prior to the Closing Date pursuant to which the
Borrower agrees to compensate the Lenders for certain losses, costs or expenses
incurred by such Lender as a result of any failure for any reason to make the
Loan Borrowings on the date set forth therein, in the form agreed to by the
parties thereto.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Parties” means the Administrative Agent, the Lenders and any Swap
Provider.
“Guarantors” means the collective reference to each Subsidiary (other than a
Bank Subsidiary) that qualifies as a Significant Subsidiary as provided herein
and each additional Subsidiary that executes and delivers to the Administrative
Agent a Subsidiary Guaranty Supplement pursuant to Section 6.09.




--------------------------------------------------------------------------------




“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


“Indebtedness” of any Person means, without duplication, (a) obligations of such
Person for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations of such Person
in respect of the deferred purchase price of property or services (other than
trade payables incurred in the ordinary course of business on terms customary in
the trade), (d) obligations of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person, (e)
Capital Lease Obligations of such Person, (f) obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (g) Guarantees by such Person of the type of
indebtedness described in clauses (a) through (f) above, (h) all indebtedness of
a third party secured by any lien on property owned by such Person, whether or
not such indebtedness has been assumed by such Person, (i) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Equity Interests of such Person, and (j) off‑balance sheet
liability retained in connection with asset securitization programs, synthetic
leases, sale and leaseback transactions or other similar obligations arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries. “Indebtedness”
shall not include (i) obligations of the Borrower or any Subsidiary under any
Settlement Facility or any contingent obligations under surety bonds or similar
obligations incurred in the ordinary course of business or (ii) any liabilities
of a Bank Subsidiary for, or in respect of, deposits received by such Bank
Subsidiary.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi‑national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know‑how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.
“Interest Expense” means, for the Borrower and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP (without
duplication), total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations (whether
capitalized or expensed) during such period (whether or not actually paid during
such period).
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each February, May,
August and November, and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week, two weeks or one,
two, three or six months thereafter, as selected by the Borrower in its Loan
Notice or such other period




--------------------------------------------------------------------------------




that is twelve months or less requested by the Borrower and consented to by all
the Lenders required to fund or maintain a portion of such Loan; provided that:
(c)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(d)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(e)no Interest Period shall extend beyond the Maturity Date.
“IRS” means the United States Internal Revenue Service.
“Lease Expense” for any period, the aggregate amount of fixed and contingent
rentals payable by the Borrower and its Subsidiaries with respect to leases of
real and personal property (excluding Capital Lease Obligations) determined on a
consolidated basis in accordance with GAAP for such period.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of Total
Debt of the Borrower and its Subsidiaries as of such date to EBITDA of the
Borrower and its Subsidiaries for such Fiscal Quarter and the immediately
preceding three Fiscal Quarters.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.
“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Subsidiary
Guaranty, any Subsidiary Guaranty Supplements, the Funding Indemnity Letter, and
all other documents and agreements contemplated hereby and executed by the
Borrower or any Subsidiary of the Borrower in favor of the Administrative Agent
or any Lender.
“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A-1.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or




--------------------------------------------------------------------------------




occurrences, whether or not related, a material adverse change in, or a material
adverse effect upon, any of (a) the financial condition, results of operations,
business, or properties of the Borrower and its Subsidiaries taken as a whole,
(b) the rights and remedies of the Administrative Agent or the Lenders under the
Loan Documents, or the ability of any of the Credit Parties to perform its
obligations under the Loan Documents to which it is a party (such obligations to
include, without limitation, payment of the Obligations and observance and
performance of the covenants set forth in Articles VI and VII hereof), as
applicable, or (c) the legality, validity or enforceability of any Loan
Document.
“Material Indebtedness” means (a) Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000 and (b) the Existing Credit Agreements. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Subsidiary” means each Subsidiary that, as of the most recent Fiscal
Quarter, for the period of four consecutive Fiscal Quarters then ended, for
which financial statements have been delivered, or are required to have been
delivered, pursuant to Section 6.01, contributed more than ten percent (10%) of
the Borrower's consolidated revenues for such period. Such determinations shall
be made with respect to Subsidiaries at each time that the financial statements
for the Borrower and its Subsidiaries are delivered, or are required to be
delivered, pursuant to Section 6.01, provided that if a Person becomes a
Subsidiary pursuant to or in connection with an Acquisition, then such
determination shall be made as of the date such Acquisition is consummated,
based on the financial statements of such Person for its most recent quarter end
(for the four fiscal quarters then ended) for which financial statements are
available (which may be unaudited). Notwithstanding anything to the contrary
contained herein, no Bank Subsidiary shall be a “Material Subsidiary”.
“Maturity Date” means September 28, 2017; provided that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, net income of the Borrower and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent included therein)
(a) any earnings of Designated Subsidiaries and any equity interests in the
earnings of joint ventures or other Persons that are not Subsidiaries, in each
case to the extent such earnings are not actually paid in cash, and the Borrower
or its Subsidiaries do not have the ability to cause such earnings to be paid in
cash, to the Borrower or its Subsidiaries (other than Designated Subsidiaries)
with respect to such period, (b) the after‑tax impact of Non‑Recurring Non‑ Cash
Items and (c) the after-tax impact of Non-Recurring Cash Items incurred on or
prior to May 31, 2013, relating to the security breach which occurred prior to
the Closing Date, to the extent that the aggregate amount of such Non-Recurring
Cash Items do not exceed $150,000,000 (on a pre-tax basis) in the aggregate
during this Agreement. Further, to the extent that any Non-Recurring Cash Items
are required to be included in net income, such Non‑Recurring Cash Items will
only be reflected (on an after‑tax basis) in net income as such amounts are
paid, and the cash portions of any Non-Recurring Cash Items will only be
reflected (on an after‑tax basis) in net income for pre‑tax amounts that exceed
the Non-Recurring Cash Items Charge Limit.
“Net Worth” means, as of any date, total shareholders' equity reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries as of such date
prepared in accordance with GAAP.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.




--------------------------------------------------------------------------------




“Non‑Recurring Cash Items” means, for any period, an accounting item that
impacts cash and is generally non‑recurring in nature, including without
limitation, the cash portions of gains, losses, asset impairments, restructuring
charges, extraordinary items, unusual items, and the cumulative effect of
changes in accounting principles. For illustrative purposes, an example of a
Non‑Recurring Cash Item is a restructuring charge that includes cash severance
payments.
“Non-Recurring Cash Items Charge Limit” means during any Fiscal Year, an amount
equal to three percent (3%) of the Net Worth of the Borrower and its
Subsidiaries as of the end of the immediately preceding Fiscal Year.
“Non‑Recurring Non‑Cash Items” means, for any period, an accounting item that
does not impact cash and is generally non‑recurring in nature, including without
limitation, the non‑cash portions of gains, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles.
“Note” or “Notes” has the meaning specified in Section 2.08.
 
“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans, accrued and unpaid fees, and expenses,
reimbursements, indemnities and other obligations of any Credit Party to the
Lenders or to any Lender, the Administrative Agent or any Indemnitee hereunder
arising under this Agreement or any other Loan Document, and all amounts payable
by the Borrower under any Related Swap Agreement, and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means with respect to any Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).




--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(f)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with Section 6.04;
(g)carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not Indebtedness, which do not in the aggregate
materially impair the use thereof in the operation of the business;
(h)pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;
(i)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(j)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VIII; and
(k)easements, zoning restrictions, rights‑of‑way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Pari Passu Indebtedness” means senior secured indebtedness of the
Borrower or any Guarantor providing for Liens securing such indebtedness and the
Obligations as described in this Agreement on a pari passu basis with respect to
all assets serving as collateral for such indebtedness and the Obligations, and
providing for guaranties of such indebtedness by no Subsidiaries of the Borrower
or any Guarantor other than Guarantors under this Agreement, and if such
indebtedness is secured by Liens, subject in all respects to an intercreditor
agreement negotiated in good faith by the Administrative Agent acting on behalf
of the Lenders and the holders of such indebtedness or such holders' trustee,
agent, or other representative, and making provisions for, among other things,
the sharing of proceeds of collateral and amounts received or collected from
guarantors in connection with such indebtedness and the Obligations.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning specified in Section 6.01.
“Public Lender” has the meaning specified in Section 6.01.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Credit Party
hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.




--------------------------------------------------------------------------------




“Related Swap Agreement” means any Swap Agreement that is entered into by and
between the Borrower and a Swap Provider.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.
“Report on Compliance” means one or more reports of the Borrower and/or one or
more of its Subsidiaries documenting compliance with the Payment Card Industry
Security Standard promulgated by the Payment Card Industry Security Standards
Council.
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of the outstanding Term Loan. The outstanding Term Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Settlement Asset” means any cash, receivable or other property due to a Person
in consideration for customer settlements made or arranged, or to be made or
arranged, by such Person or an Affiliate of such Person.
“Settlement Facilities” means credit facilities obtained by the Borrower or any
Subsidiary that provide for funding of short‑term timing differences related to
customer settlements.
“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing-house transaction) to effect a transfer, of cash or other
property to effect a customer settlement.
“Significant Subsidiary” means each wholly owned Domestic Subsidiary that, as of
the most recent Fiscal Quarter, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been delivered, or are
required to have been delivered, pursuant to Section 6.01, contributed more than
one percent (1%) (on a consolidated basis) of the Borrower's consolidated
revenues for such period. Such determinations shall be made with respect to
Subsidiaries at each time that the financial statements for the Borrower and its
Subsidiaries are delivered, or are required to be delivered, pursuant to
Section 6.01, provided that if a Person becomes a Subsidiary pursuant to or in
connection with an Acquisition, then such determination shall be made as of the
date such Acquisition is consummated, based on the financial statements of such
Person for its most recent quarter end (for the four fiscal quarters then ended)
for which financial statements are available (which may be unaudited).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent, and the accounts of which
would be consolidated with those of the parent in the parent's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Borrower.




--------------------------------------------------------------------------------




“Subsidiary Guarantors” means each Subsidiary that is at any time a party to the
Subsidiary Guaranty, whether on the Closing Date, pursuant to the execution and
delivery to the Administrative Agent of a Subsidiary Guaranty Supplement
pursuant to Section 6.09, or otherwise.
“Subsidiary Guaranty” means the Subsidiary Guaranty substantially in the form of
Exhibit E (including any and all supplements thereto) executed and delivered by
the Subsidiary Guarantors, in favor of the Administrative Agent, the Lenders and
the Swap Providers.
“Subsidiary Guaranty Supplement” means each Supplement substantially in the form
of Annex I to the Subsidiary Guaranty executed and delivered by a Subsidiary
pursuant to Section 6.09.
“Surety Indemnification Obligations” means all obligations of the Borrower or
any Subsidiary to indemnify any issuers for amounts required to be paid under
any surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Borrower or any Subsidiary in the ordinary course of its business.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Provider” means any Person that, at the time it enters into a Swap
Agreement is a Lender or an Affiliate of a Lender, in its capacity as a party to
such Swap Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01.
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01, in the
principal amount set forth opposite such Lender's name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Closing Date is $700,000,000.
“Total Debt” means at any date, all Indebtedness of the Borrower and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the borrowing of Loans, the use of the proceeds thereof.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.




--------------------------------------------------------------------------------




“2008 Credit Agreement” means that certain Credit Agreement dated as of June 23,
2008 by and among the Borrower, JPMorgan Chase Bank, National Association, as
agent and a syndicate of lenders.
“2010 Credit Agreement” means that certain Credit Agreement dated as of December
7, 2010 by and among the Borrower, Bank of America, as agent and a syndicate of
lenders.
.Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
.Accounting Terms.
(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
(b)Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 -




--------------------------------------------------------------------------------




Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.
.Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated in accordance with this Agreement and, if
necessary, by carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding‑up if there is no nearest number).
.Times of Day. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).


THE COMMITMENTS AND CREDIT EXTENSIONS
.Term Loan.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make its portion of a term loan (the “Term Loan”) to the Borrower in
Dollars in a single advance on the Closing Date in an amount not to exceed such
Lender's Term Loan Commitment. Amounts repaid on the Term Loan may not be
reborrowed. The Term Loan may consist of Base Rate Loans or Eurodollar Rate
Loans, or a combination thereof, as further provided herein.
.Borrowings, Conversions and Continuations.
(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than (i)
11:00 a.m. on the requested date of any Borrowings of Base Rate Loans and (ii)
1:00 p.m. three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one week, two weeks, one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 1:00 p.m. four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurodollar
Rate Loans, whereupon the Administrative Agent shall give prompt notice to the
applicable Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. In the case of a request pursuant to the
proviso in the preceding sentence, not later than 1:00 p.m. three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurodollar Rate Loans, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the applicable Lenders. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Financial Officer. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each




--------------------------------------------------------------------------------




applicable Lender of the details of any automatic conversion to Base Rate Loans
as described in the preceding subsection. In the case of a Borrowing, each
applicable Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Sections 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, at the request of the
Required Lenders or the Administrative Agent, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans.
(d)The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than seven Interest Periods in effect.
.Prepayments.
The Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay the Term Loan in whole or in
part without premium or penalty; provided, in each case, that (a) such notice
must be received by the Administrative Agent not later than (i) 1:00 p.m. three
Business Days prior to any date of prepayment of Eurodollar Rate Loans, and (ii)
11:00 a.m. on the date of prepayment of Base Rate Loans; (b) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; (c) any prepayment of Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding; and (d) any prepayment of the Term Loan shall be applied
ratably to the remaining principal amortization payments thereof. Each such
notice shall specify the date and amount of such prepayment, the Loans to be
prepaid, and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each applicable Lender of its receipt of each such
notice, and of the amount of such Lender's Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.11, each such prepayment shall be applied to the Loans of the
applicable Lenders in accordance with their respective Applicable Percentages.
.Repayment of Loans.
The Borrower shall repay the outstanding principal amount of the Term Loan in
installments on the dates and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.03), unless accelerated sooner pursuant to Section 9.02:




--------------------------------------------------------------------------------




Payment Dates
Principal Amortization Payment
 
 
November 30, 2012
$17,500,000
February 28, 2013
$17,500,000
May 31, 2013
$17,500,000
August 31, 2013
$17,500,000
November 30, 2013
$17,500,000
February 28, 2014
$17,500,000
May 31, 2014
$17,500,000
August 31, 2014
$17,500,000
November 30, 2014
$17,500,000
February 28, 2015
$17,500,000
May 31, 2015
$17,500,000
August 31, 2015
$17,500,000
November 30, 2015
$17,500,000
February 29, 2016
$17,500,000
May 31, 2016
$17,500,000
August 31, 2016
$17,500,000
November 30, 2016
$17,500,000
February 28, 2017
$17,500,000
May 31, 2017
$17,500,000
August 31, 2017
$17,500,000
Maturity Date
Remaining outstanding amount of the Term Loan
 
 



.Interest.
(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a




--------------------------------------------------------------------------------




fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
.Fees.
The Borrower shall pay (i) to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter, and (ii) to the Lenders, in Dollars, such fees, if
any, as shall have been separately agreed upon in writing in the amounts and at
the times so specified. All such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
.Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Base Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360‑day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.09(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States or other applicable Debtor Relief Law, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent or
any Lender, as the case may be, under Article VIII. The Borrower's obligations
under this paragraph shall survive the termination of all commitments and the
repayment of all Obligations hereunder.
.Evidence of Debt.
The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of the Borrower
hereunder to pay any amount owing with respect to their respective Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender's Loans to the Borrower in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit B (a “Note”).
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.
.Payments Generally; Administrative Agent's Clawback.




--------------------------------------------------------------------------------




(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Except as may
otherwise be provided in the definition of “Interest Period”, if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
(b)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(i)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because




--------------------------------------------------------------------------------




the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
.Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it resulting in such Lender's
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
.Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendment. The Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in Section 10.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender's breach of its obligations under this Agreement; third, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender's breach of its
obligations under this Agreement; and fourth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if such
payment is a payment of the principal amount




--------------------------------------------------------------------------------




of any Loans in respect of which that Defaulting Lender has not fully funded its
appropriate share, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.11(a)(ii) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, whereupon that Lender will cease to
be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.


TAXES, YIELD PROTECTION AND ILLEGALITY
.Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Credit Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)If any Credit Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Credit Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Credit Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)Payment of Other Taxes by the Credit Parties. Without limiting the provisions
of subsection (a) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.




--------------------------------------------------------------------------------




(c)Tax Indemnifications. (i) Each of the Credit Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. Each
of the Credit Parties shall, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
days after demand therefor, for any amount which a Lender for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (y) the Administrative Agent and the
Credit Parties, as applicable, against any Taxes attributable to such Lender's
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Credit Parties, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Credit Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).


(d)Evidence of Payments. Upon request by any Credit Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Credit Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Credit Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Credit Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Credit
Party or the Administrative Agent, as the case may be.
(e)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,




--------------------------------------------------------------------------------




(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to




--------------------------------------------------------------------------------




comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the Closing Date.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Credit Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Credit Party, upon the request
of the Recipient, agrees to repay the amount paid over to the Credit Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Credit Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Credit Party or any other Person.
(g)Survival. Each party's obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
.Illegality. If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Base Rate, or to determine or charge
interest rates based upon the Eurodollar Base Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans or,
if such notice relates to the unlawfulness or asserted unlawfulness of charging
interest based on the Eurodollar Base Rate, to make Base Rate Loans as to which
the interest rate is determined with reference to the Eurodollar Base Rate,
shall be suspended, until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), either prepay or convert all
such Eurodollar Rate Loans of such Lender and Base Rate Loans as to which the
interest rate is determined with reference to the Eurodollar Base Rate to Base
Rate Loans as to which the rate of interest is not determined with reference to
the Eurodollar Base Rate, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans or a Base Rate Loan as to which the interest
rate is determined with reference to the Eurodollar Base Rate. Notwithstanding
the foregoing and despite the illegality for such a Lender to make, maintain or
fund Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to the Eurodollar Base Rate, that Lender shall remain
committed to make and maintain Base Rate Loans as to




--------------------------------------------------------------------------------




which the rate of interest is not determined with reference to the Eurodollar
Base Rate and shall be entitled to recover interest at such Base Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
.Inability to Determine Rates. If the Required Lenders determine that for any
reason in connection with any request for a Eurodollar Rate Loan or a Base Rate
Loan as to which the interest rate is determined with reference to the
Eurodollar Base Rate or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with a Base Rate Loan, or (c) the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with a Base Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans and Base Rate Loans as to which the interest rate is determined with
reference to the Eurodollar Base Rate, shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice and during such period Base Rate Loans shall be made and continued based
on the interest rate determined by the greater of clauses (a) and (b) in the
definition of Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of (or conversion to) Base Rate Loans in
the amount specified therein.
.Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender's capital or
on the capital of such Lender's holding company, if any, as a consequence of
this Agreement, the Term Loan Commitments of such Lender or the Loans made by
such Lender, to a level below that which such Lender or such Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender's holding company for any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to




--------------------------------------------------------------------------------




demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)Additional Reserve Requirements. To the extent not already reflected in the
calculation of any interest rate, the Borrower shall pay to each Lender as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Term Loan Commitments or the
funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Term Loan
Commitments or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days' prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
costs shall be due and payable 10 days from receipt of such notice.
.Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan,
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
.Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental




--------------------------------------------------------------------------------




Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 10.13.
.Survival. All of the Borrower's obligations under this Article III shall
survive the termination of the commitments and the repayment of all Obligations
hereunder, and resignation of the Administrative Agent.


CONDITIONS PRECEDENT
.Conditions to Effectiveness and Initial Credit Extension. The occurrence of the
Closing Date and the obligation of each Lender to make its initial Credit
Extension hereunder on the Closing Date is subject to satisfaction of the
following conditions precedent:
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
(b)The Administrative Agent (or its counsel) shall have received (i) from the
Borrower, a Note for each Lender as has been requested by such Lender and (ii)
from the Guarantors, the Subsidiary Guaranty signed by all such parties.
(c)The Administrative Agent shall have received the favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date), in a form reasonably satisfactory to the Administrative Agent, and
covering such other matters relating to the Credit Parties, this Agreement, the
Loan Documents or the Transactions as the Required Lenders shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinions.
(d)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Credit Party, the
authorization of the Transactions to which such Credit Party is a party, and any
other legal matters relating to the Credit Parties, this Agreement, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
(e)The Administrative Agent shall have received a certificate, dated the Closing
Date and signed by the President of the Borrower or a Financial Officer,
confirming that:
(i)on the Closing Date, both before and after giving effect to the Credit
Extensions and the other Transactions occurring on such date, no Default or
Event of Default shall have occurred and be continuing; and
(ii)the representations and warranties contained in Article V of this Agreement
(including, without limitation, the representation and warranty set forth in
Section 5.04(b)) shall be true in all material respects on and as of the date of
such Borrowing except for changes expressly permitted herein and except to the
extent that such representations and warranties relate solely to an earlier date
(in which event such representations and warranties shall have been true in all
material respects on and as of such earlier date).
(f)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including (i) any fees payable
under this Agreement or the Fee Letter, and (ii) to the extent invoiced,
reimbursement or payment of all out‑of‑pocket expenses required to be reimbursed
or paid by the Borrower hereunder.
(g)The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, filings and orders required
to be made or obtained by all Borrower and all Guarantors in connection with the
financings evidenced by this Agreement and the other Transactions, and all such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired,
and no investigation or inquiry by any Governmental Authority in respect of such
financings or other Transactions shall be ongoing.
(h)Since May 31, 2012, there shall have occurred no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect.
(i)No actions, suits or other legal proceedings shall be pending or, to the
knowledge of the Borrower, threatened, against or affecting the Borrower or the
Guarantors and seeking to enjoin, restrain, or




--------------------------------------------------------------------------------




otherwise challenge or contest the validity of the financings evidenced by this
Agreement or the other Transactions. The Borrower shall have delivered or
otherwise made available to the Administrative Agent and the Lenders the
consolidated financial statements for the Borrower and its Subsidiaries for the
Fiscal Year ended May 31, 2012, including balance sheet and income and cash flow
statements, audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP, and such other financial
information as the Administrative Agent or the Required Lenders may have
reasonably requested.
(j)The Borrower shall have duly completed and submitted to the Administrative
Agent a Loan Notice for funding of its Loans, and the Administrative Agent shall
have received, not less than three Business Days prior to the Closing Date, a
fully‑executed Funding Indemnity Letter.
(k)The Administrative Agent shall have received satisfactory evidence that (i)
no new security breach or significant expansion of the existing security breach
(as described in the Form 10-K of the Borrower, filed on July 27, 2012) shall
have occurred; and (ii) the amount of the special charge for the security breach
for fiscal years 2012 and 2013 announced on the Borrower's July 26, 2012
earnings call shall not have collectively increased by more than 20%.
(l)The Administrative Agent shall have received all other documents,
certificates, and other information as the Administrative Agent may reasonably
request.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
.Conditions to All Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)    The representations and warranties of the Borrower and each other Credit
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.


(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.


Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.




REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
.Organization; Powers. The Borrower and each of its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
.Authorization; Enforceability. The Transactions are within each Credit Party's
organizational powers and have been duly authorized by all necessary
organizational action and, if required, the action by the holders




--------------------------------------------------------------------------------




of such Credit Party's Equity Interests. This Agreement and each other Loan
Document has been duly executed and delivered by each Credit Party thereto and
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms, subject to applicable Debtor Relief
Law and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
.Governmental Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
Organization Documents of any of the Credit Parties or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon any of the Credit
Parties or its assets (including either of the Existing Credit Agreements), and
(d) will not result in the creation or imposition of any Lien on any asset of
any of the Credit Parties, other than as expressly permitted by the Loan
Documents.
.Financial Condition; No Material Adverse Change.
(a)The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the Fiscal Year ended May 31, 2012, reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year‑end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.
(b)Since May 31, 2012, there have been no events, acts, conditions or
occurrences, singly or in the aggregate, that have had or could reasonably be
expected to have a Material Adverse Effect.
.Properties.
(a)Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and Personal property sufficient for the
conduct of its business, except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes, in each case free and clear of all
Liens except as expressly permitted by the Loan Documents.
(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business, free and clear
of all Liens except as expressly permitted by the Loan Documents, and the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
.Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
(b)Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or (ii)
has become subject to any Environmental Liability.
.Compliance with Laws and Agreements. Except where such compliance is being
contested in good faith by appropriate proceedings, each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
.Investment Company Status. Neither the Borrower nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
.Taxes. Each of the Borrower and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such




--------------------------------------------------------------------------------




Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
.ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.
.Subsidiaries. Schedule 5.11 to this Agreement lists each Subsidiary of the
Borrower as of the Closing Date and accurately sets forth for such Subsidiary
the type of entity, its jurisdiction of organization, the holders of its Equity
Interests, and whether as of the Closing Date such Subsidiary is a Significant
Subsidiary and/or a Material Subsidiary.
.Margin Securities. Neither the Borrower nor any of its Subsidiaries (i) is
engaged in the business of purchasing or carrying “margin stock” as defined in
Regulation U of the Board, or (ii) has used any proceeds of any Loans to
purchase or carry any such “margin stock” contrary to the provisions of
Regulation U or Regulation X of the Board.
.Disclosure. None of the reports, financial statements, certificates and other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading at the time made or
delivered; provided that, with respect to projected financial information, the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
.Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Borrower is set forth on
Schedule 10.02.


AFFIRMATIVE COVENANTS
So long as any Lender shall have any Term Loan Commitment hereunder or any Term
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, the
Borrower covenants and agrees with the Lenders and the Administrative Agent
that:
.Financial Statements and Other Information. The Borrower will furnish to the
Administrative Agent and each Lender:
(a)within 100 days after the end of each Fiscal Year of the Borrower (or such
shorter period for the delivery of such statements as is required by either of
the Existing Credit Agreements), its audited consolidated balance sheet and
related statements of operations, stockholders' equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)within 50 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower (or such shorter period for the delivery of
such statements as is required by either of the Existing Credit Agreements), its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its




--------------------------------------------------------------------------------




consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year‑end audit adjustments and the
absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate signed by a Financial Officer (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 7.07 and 7.08, and (iii) describing in reasonable
detail any change in GAAP or in the application thereof that has occurred since
the date of the audited financial statements for the immediately preceding
Fiscal Year that is material with respect to the financial statements
accompanying such certificate;
(d)promptly after the same become publicly available, copies of all annual and
quarterly reports filed by the Borrower or any Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
as the case may be;
(e)promptly upon the receipt thereof, a copy of any management letter or
management report prepared by the Borrower's independent certified public
accountants in conjunction with the financial statements described in
Section 6.01(a); and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 6.01(a), (b) and
(d) above (to the extent such documents are included in material otherwise filed
with the SEC), and notices required to be given pursuant to Section 6.02, such
delivery and notice requirements may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent) including, to the extent the Lenders and the
Administrative Agent have access thereto and such documents are available
thereon, the EDGAR Database and sec.gov; provided that the Borrower shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non‑public information with respect to either of the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market‑related activities with respect to such Person's
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, MLPFS and the Lenders to
treat such Borrower Materials as not containing any material non‑public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative




--------------------------------------------------------------------------------




Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated as “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”
.Notices of Material Events. The Borrower will furnish to the Administrative
Agent and each Lender prompt (and in any event within five Business Days)
written notice of the following:
(a)the occurrence of any Default or Event of Default;
(b)the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Borrower or
any Subsidiaries or other Affiliates thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(c)if and when the Borrower or any member of the ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which might reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC, (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice, or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice, in each case where such Reportable
Event, withdrawal liability, termination or appointment could reasonably be
expected to have or cause a Material Adverse Effect; and
(d)the cancellation or termination of any material agreement or the receipt or
sending of written notice of default or intended termination or cancellation of
any material agreement, in any case that could reasonably be expected to have a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
.Maintenance of Existence. The Borrower shall at all times maintain its legal
existence in the jurisdiction of its organization. The Borrower shall cause each
of the Material Subsidiaries to maintain its legal existence, provided, that (i)
the Borrower may dissolve Subsidiaries from time to time if (x) the Borrower has
determined that such dissolution is desirable, and (y) such dissolution could
not reasonably be expected to have or cause a Material Adverse Effect, or (ii)
the Borrower or any Subsidiary may eliminate or discontinue a business line
pursuant to Section 7.03(b).
.Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (b) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
.Maintenance of Properties; Insurance. The Borrower will, and will cause each of
its Subsidiaries to, (a) keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, (b) maintain and keep in full force and
effect all rights in respect of Intellectual Property used in the business of
the Borrower and its Subsidiaries, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (c) maintain,
with financially sound and reputable insurance companies or through adequate
self‑insurance programs, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or consistent with past practices of
the Borrower and such Subsidiaries.
.Books and Records; Inspection Rights. The Borrower will (i) keep, and cause
each of its Subsidiaries to keep, proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities; and (ii)
permit, and cause each of its Subsidiaries to permit, representatives of any
Lender, after written notice to an officer of the Borrower or Subsidiary, at
such Lender's expense during any period in which a Default or Event of Default
is not in existence and at the




--------------------------------------------------------------------------------




Borrower's expense during any period in which a Default or Event of Default is
in existence, to visit (which date of visit shall be two (2) Business Days after
the date such request is made or any earlier date as may be mutually agreed by
the Borrower and such Lender) and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants. The Borrower agrees to
cooperate and assist in such visits and inspections, in each case at such
reasonable times and as often as may reasonably be desired. Notwithstanding the
foregoing, during any period in which no Event of Default is in existence,
neither the Administrative Agent nor any Lender may engage in (i) more than two
inspections per Fiscal Year or (ii) discussions with the Borrower's independent
public accountants, unless the Borrower shall have otherwise consented to same.
.Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries and each of its ERISA Affiliates to, comply with applicable laws
(including but not limited to ERISA), regulations, executive orders, and similar
requirements of governmental authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings or except where the noncompliance with which
could not be reasonably expected to cause or result in a Material Adverse
Effect.
.Use of Proceeds. The proceeds of the Loans shall be used solely (a) to
refinance existing Indebtedness (including, at the Borrower's option,
outstanding amounts under the 2010 Credit Agreement and/or the 2008 Credit
Agreement), (b) to finance Acquisitions and the fees and expenses related
thereto, (c) to pay fees and expenses incurred in connection with this Agreement
and/or (d) for other lawful corporate purposes (including, without limitation,
share repurchases).
.Additional Guarantors. (a) Not later than 30 days (or such longer period as the
Administrative Agent may agree) after the date required for delivery of any
quarterly or annual financial statements pursuant to Section 6.01, if any
Domestic Subsidiary (other than a Bank Subsidiary) that is not a Guarantor as of
the period end date of such financial statements would qualify as of such period
end date as a Significant Subsidiary or (b) promptly (or such period as the
Administrative Agent may agree) after the date that any Subsidiary becomes a
guarantor with respect to any Existing Credit Agreement, the Borrower shall
cause such Subsidiary to execute and deliver to the Administrative Agent a
Subsidiary Guaranty Supplement pursuant to which such Subsidiary agrees to be
bound by the terms and provisions of the Subsidiary Guaranty, accompanied by (i)
all other Loan Documents related thereto, (ii) certified copies of the
certificates or articles of incorporation, organization or formation, by‑laws,
limited liability company agreements, partnership agreements, and other
applicable Organization Documents, appropriate authorizing resolutions of the
board of directors, board of managers, or comparable body, and opinions of
counsel for such Subsidiary comparable to those delivered pursuant to
Section 4.01, and (iii) such other documents as the Administrative Agent may
reasonably request. The Borrower may request that any Guarantor cease to be a
Guarantor and be released and discharged from its obligations under the
Subsidiary Guaranty if (i) the Equity Interests of such Guarantor are being sold
or otherwise disposed of, or such Guarantor is being dissolved, in a transaction
not prohibited by the terms of this Agreement, or (ii) such Guarantor both (A)
(x) has ceased to qualify as a Significant Subsidiary as indicated by the most
recent quarterly or annual financial statements delivered pursuant to
Section 6.01 or (y) after giving pro forma effect to any Asset Sale or sale or
other disposition made by such Guarantor or Subsidiaries of such Guarantor as if
such Asset Sale or disposition occurred during the most recent period for which
financial statements have been delivered pursuant to Section 6.1, would cease to
qualify as a Significant Subsidiary and (B) has or is being released as a
guarantor of the obligations of the Borrower under both of the Existing Credit
Agreements (if and to the extent then existing, as applicable).


NEGATIVE COVENANTS
So long as any Lender shall have any Term Loan Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
covenants and agrees with the Lenders and the Administrative Agent that:
.Subsidiary Indebtedness. The Borrower will not permit any Subsidiary (other
than a Subsidiary Guarantor) to create, incur or suffer to exist any
Indebtedness, other than:
(a)Indebtedness existing on the date of this Agreement and described on Schedule
7.01;
(b)Indebtedness secured by Liens permitted pursuant to the terms of Section
7.02(a)(iii);
(c)Indebtedness of such Subsidiary owing to the Borrower or any other
Subsidiary;
(d)[Reserved];




--------------------------------------------------------------------------------




(e)Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (a), (b), (f) or (k), provided that the amount of such
Indebtedness is not increased and any Liens securing such Indebtedness attached
only to the assets previously serving as collateral for such Indebtedness prior
to such renewal or extension;
(f)Indebtedness owing by such Subsidiary that was in existence at the time such
Person first became a Subsidiary, or at the time such Person was merged into or
consolidated with a Subsidiary, which Indebtedness was not created or incurred
in contemplation of such event, provided that such Indebtedness is at the time
permitted pursuant to the terms of Section 7.02 (in the case of any Indebtedness
secured by any Liens on assets of such Subsidiary);
(g)Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary;
(h)Indebtedness, if any, which may be deemed to exist with respect to Swap
Agreements;
(i)Indebtedness, if any, that may exist in respect of deposits or payments made
by customers or clients of such Subsidiaries;
(j)Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing−house transfers of funds or in respect of
letters of credit or bankers' acceptances supporting trade payables;
(k)other Indebtedness of such Subsidiaries not described in clauses (a) through
(j) or (l) incurred or created following the Closing Date (including any
incurrence of Indebtedness under the 2010 Credit Agreement following the Closing
Date) so long as on the date of such incurrence or creation the sum of (A) the
aggregate principal amount of such Indebtedness and (B) the aggregate principal
amount of all Indebtedness incurred under clauses (a), (e) (in the case of
renewals or extension of Indebtedness described in clauses (a) or (k)), and (k)
and outstanding on such date, does not exceed an amount equal to twenty-five
percent (25%) of Net Worth as at the end of the Borrower's most recently ended
Fiscal Quarter for which financial statements have been made available, or are
required to have been made available, to the Administrative Agent prior to such
date; and
(l)all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (k).
.Liens. The Borrower will not, nor will the Borrower permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)(i)    Liens existing on the date of this Agreement and described on Schedule
7.02 securing Indebtedness outstanding on the date of this Agreement;
(i)Liens existing on any asset of any Person at the time such Person becomes a
Subsidiary, or at the time such Person was merged into or consolidated with the
Borrower or a Subsidiary, which Lien was not created in contemplation of such
event and, if such Lien secures Indebtedness of a Subsidiary, such Indebtedness
is permitted pursuant to the terms of Section 7.01;
(ii)Liens on any asset securing Indebtedness (including, without limitation, a
Capital Lease Obligation) incurred or assumed for the purpose of financing all
or any part of the cost of acquiring or constructing such asset, provided that
such Lien (x) attaches to such asset (and no other asset) concurrently with or
within 18 months after the acquisition or completion of construction thereof,
and (y) secures solely such Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset;
provided that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to this clause (a)(iii) of this Section 7.02 shall count toward usage
of the basket for Liens contained in clause (k) below;
(b)Liens securing Permitted Pari Passu Indebtedness, provided that all
requirements and conditions set forth in the definition of the term “Permitted
Pari Passu Indebtedness” shall be satisfied at all times any such Liens are in
effect;
(c)Liens securing Indebtedness owing by the Borrower or any Subsidiary to any
Credit Party;
(d)Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses (a)
through (c) of this Section, provided that (i) such Indebtedness is not secured
by any additional assets, and (ii) the amount of such Indebtedness secured by
any such Lien is not increased;
(e)Permitted Encumbrances;




--------------------------------------------------------------------------------




(f)Liens in respect of any taxes which are either (x) not, as at any date of
determination, due and payable or (y) being contested in good faith as permitted
by Section 6.04;
(g)Liens (x) on the Canadian Receivables Collateral securing obligations under
the Canadian Receivables Credit Facility; and (y) securing obligations arising
under other Settlement Facilities and attaching only to those receivables
payable in respect of such Settlement Facilities;
(h)Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations;
(i)Liens arising due to any cash pooling, netting or composite accounting
arrangements;
(j)customary rights of set-off, revocation, refund or chargeback or similar
rights under deposit, disbursement or concentration account agreements or under
the Uniform Commercial Code (or comparable foreign law) or arising by operation
of law in favor of banks or other financial institutions where the Borrower or
any of the Subsidiaries maintains deposit, disbursement or concentration
accounts in the ordinary course of business; and
(k)other Liens securing Indebtedness in an aggregate amount not to exceed 10% of
Net Worth as at the end of the Borrower's most recently ended Fiscal Quarter for
which financial statements have been made available, or are required to have
been made available, to the Administrative Agent.
.Consolidations, Mergers and Sales of Assets. The Borrower will not, nor will
the Borrower permit any of its Material Subsidiaries to, consolidate or merge
with or into, or effect any Asset Sale to, any other Person, or discontinue or
eliminate any Material Subsidiary or business segment, provided that:
(a)the Borrower may merge with another Person if (i) the Borrower is the
corporation surviving such merger and (ii) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing;
(b)Subsidiaries (i) may merge with, and sell assets to, another Subsidiary,
provided that if one of the Persons involved in such merger or sale is a Credit
Party, the surviving Person or transferee in any such transaction is or becomes
by virtue thereof a Credit Party, (ii) may merge with, and sell assets to, the
Borrower, so long as the surviving Person or transferee in any such transaction
is the Borrower, and (iii) may merge with another Person (other than the
Borrower or another Subsidiary) if (x) such Subsidiary is the Person surviving
such merger or such Person becomes a Subsidiary by virtue thereof, and (y) no
Default or Event of Default shall have occurred and be continuing;
(c)the Borrower and its Subsidiaries may eliminate or discontinue business lines
and segments from time to time if such elimination or discontinuance could not
reasonably be expected to have a Material Adverse Effect;
(d)so long as no Event of Default shall then have occurred and be continuing or
would result therefrom, the Borrower and its Subsidiaries may effect any Asset
Sale so long as the assets to be sold pursuant to all such Asset Sales during
any Fiscal Year have not contributed, in the aggregate, more than twenty-five
percent (25%) of the EBITDA of the Borrower for the then-most recently completed
period of four consecutive Fiscal Quarters for which financial statements are
available (with the determination of such contribution to EBITDA to be made by
the Borrower in a manner reasonably acceptable to the Administrative Agent); and
(e)Subsidiaries which are formed for the sole purpose of (1) merging into
Persons that will become Subsidiaries or (2) acquiring the assets or Equity
Interests of Persons and thereafter becoming Subsidiaries, may merge with such
Persons or consolidate those Persons' assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement.
.Lines of Business. Neither the Borrower, nor any Significant Subsidiary (other
than any Bank Subsidiary) shall conduct or enter into any business, either
directly or through any other Subsidiary, except for any business that is the
same or substantially similar as that of the Borrower or its existing
Subsidiaries or such other businesses arising therefrom or reasonably related to
the payment services, financial services, transaction processing or money
transfer businesses. No Bank Subsidiary shall conduct or enter into any business
except for banking or similarly regulated businesses.
.Transactions with Affiliates. The Borrower will not, nor will the Borrower
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates, in
any case where such transactions, singly or in the aggregate, are material to
the Borrower and its Subsidiaries, taken as a whole, except (a) at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary in
any material respect than could be




--------------------------------------------------------------------------------




obtained on an arm's-length basis from unrelated third parties, and (b)
transactions between or among the Borrower and any Guarantors not involving any
other Affiliate.
.Accounting Changes. The Borrower will not, nor will the Borrower permit any
Subsidiary to, make any significant change in accounting practices, except as
required or permitted by GAAP.
.Leverage Ratio. The Leverage Ratio at the end of each Fiscal Quarter shall not
be greater than 2.50 to 1.00 for the Fiscal Quarter just ended and the
immediately preceding three Fiscal Quarters; provided the maximum Leverage Ratio
permitted pursuant to this Section 7.07 shall be increased to 3.25 to 1.00 on
and after the earlier to occur of (i) the date the Borrower is listed on the
publicly available list of PCI compliant processors and (ii) receipt by the
Administrative Agent of reasonably satisfactory documentation demonstrating the
approval of the Report on Compliance by card networks representing at least 80%
of the North American portion of Consolidated EBITDA of the Borrower and its
Subsidiaries.
.Fixed Charge Coverage Ratio. The ratio of (i) EBITR to (ii) Fixed Charges as at
the end of each Fiscal Quarter, shall not be less than 2.50 to 1.00 for the
Fiscal Quarter just ended and the immediately preceding three Fiscal Quarters.


EVENTS OF DEFAULT AND REMEDIES
.Events of Default. Any of the following shall constitute an Event of Default:
(a)The Borrower shall fail to pay when and as required to be paid herein, any
principal of any Loan;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied thereafter for a period of five
Business Days;
(c)any representation or warranty made or deemed made in writing by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement, in
any other Loan Document, or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been untrue or
incorrect in any material respect when made or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), Section 6.03 (with respect to the
Borrower's existence) or Section 6.08, or in Article VII;
(e)any Credit Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b), (c) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after (i) any officer of the Borrower becomes
aware thereof, or (ii) notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period for such payment;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holders of any
Material Indebtedness or any trustees or agents on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness or
Indebtedness of a Subsidiary that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or of all the
Equity Interests of such Subsidiary, as the case may be, in a transaction
otherwise expressly permitted under this Agreement, and such Indebtedness is
paid at or prior to the time it becomes due as a result of such transaction;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Debtor Relief Law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;




--------------------------------------------------------------------------------




(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Debtor Relief Law, (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or cease to pay its debts
generally as such debts become due, (vi) take any action for the purpose of
effecting any of the foregoing;
(j)one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (exclusive of amounts covered by insurance) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed or deferred, or the judgment or
judgments shall not have been paid in full or otherwise released or discharged;
(k)the Borrower or any of its ERISA Affiliates shall fail to pay when due any
material amount which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Borrower, any of its ERISA
Affiliates, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c) (5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or federal tax liens and/or liens of
the PBGC under Section 4068 of ERISA shall be rendered or filed against the
Borrower or any of its ERISA Affiliates which shall continue unsatisfied,
unreleased and unstayed for a period of 60 days; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or the Borrower or any its ERISA
Affiliates shall be obligated to contribute to, terminate its participation in,
or incur any withdrawal liability with respect to, a Multiemployer Plan;
provided, that no Default or Event of Default shall arise under this
paragraph (k) unless, in the reasonable opinion of the Required Lenders, when
taken together with all other events described in this clause (k) that have
occurred, the foregoing matters could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000;
(l)a Change in Control shall occur; or
(m)(i) the Subsidiary Guaranty shall cease to be enforceable, (ii) the Borrower
or any Subsidiary shall assert that any Loan Document is not enforceable, or
(iii) any default or event of default under any other Loan Document shall occur
or exist and continue in effect beyond any applicable period to cure such
default or event of default;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of, or may, with the consent of, the Required Lenders, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Term Loan Commitments, and thereupon the Term Loan
Commitments shall terminate immediately, (ii) declare all Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) exercise on behalf of
itself, the Lenders all rights and remedies available to it, the Lenders under
the Loan Documents; and in case of any event with respect to the Borrower
described in clause (h) or (i) of this Section, the Term Loan Commitments shall
automatically terminate and the principal of all Term Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, in each case without further act of the
Administrative Agent or any Lender.
.Application of Funds. After the exercise of remedies provided for in
Section 8.01 (or after the Loans have automatically become immediately due and
payable as set forth in the last paragraph of




--------------------------------------------------------------------------------




Section 8.01), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than principal
and interest) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders to the extent payable under Section 10.04
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Obligations arising under the Loan Documents,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Related Swap Agreements,
ratably among the Lenders and the Swap Providers in proportion to the respective
amounts described in this clause Fourth held by them;
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


ADMINISTRATIVE AGENT
.Appointment and Authority. Each of the Lenders hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
.Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
.Exculpatory Provisions. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or




--------------------------------------------------------------------------------




applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
.Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Credit Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
.Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
.Resignation of Administrative Agent.
(h)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the




--------------------------------------------------------------------------------




Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(i)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(j)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent's resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
.Non‑Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
.No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Bookrunners or Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
.Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent




--------------------------------------------------------------------------------




(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.06 and 10.04) allowed in such judicial proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
.Guaranty Matters. The Lenders irrevocably authorize the Administrative Agent,
at its option and in its discretion, to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty if such Person either ceases to be
a Subsidiary as a result of a transaction permitted hereunder or is eligible to
be released from its Subsidiary Guaranty in accordance with a request by the
Borrower pursuant to the last sentence of Section 6.09. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent's authority to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty pursuant to this Section 9.10.


MISCELLANEOUS
.Amendments, Etc. No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Credit Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;
(b)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
(whether directly or indirectly through an amendment to the definition of the
term “Applicable Rate” or the term “Leverage Ratio” to the extent (but only to
the extent) such amendment would effect a reduction in such rate of interest or
fees pursuant to the Applicable Rate) without the written consent of each Lender
entitled to receive such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;
(c)change Section 2.10 or Section 8.02 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
(d)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby; or
(e)release the Borrower from its obligations under the Loan Documents or all or
substantially all of the value of the Subsidiary Guaranty, without the written
consent of each Lender, except, with respect to the Subsidiary Guaranty, to the
extent the release of any Subsidiary Guarantor is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);




--------------------------------------------------------------------------------




and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (iii) no Defaulting Lender shall have any right to approve
or disapprove any amendment, waiver or consent hereunder (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Term Loan of any Defaulting Lender
may not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such Non‑Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
.Notices; Effectiveness; Electronic Communication.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to the Borrower or the Administrative Agent to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.




--------------------------------------------------------------------------------




(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices or electronic Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of a Credit Party.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
.No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
(including the imposition of the Default Rate) preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each Loan Document are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising




--------------------------------------------------------------------------------




on its own behalf the rights and remedies that inure to its benefit (solely in
its capacity as Administrative Agent) hereunder and under the other Loan
Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.10), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.01 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.10, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
.Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of any one outside counsel (in
addition to any reasonably necessary special counsel and up to one local counsel
in each applicable jurisdiction) for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (or any Affiliate of
such Lender for expenses incurred in connection with duties performed under
Section 2.02) related (including the fees, charges and disbursements of any one
outside counsel (in addition to any reasonably necessary special counsel and up
to one local counsel in each applicable jurisdiction) for the Administrative
Agent or any Lender, and any additional counsel reasonably necessary in the case
of any actual or potential conflict of interest identified by the Administrative
Agent or by one or more Lenders), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)Indemnification. The Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Credit Party) other than
such Indemnitee and its Related Parties arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Credit Party against an Indemnitee for a material breach of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower or such
other Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.
Notwithstanding anything to the contrary in this Section 10.04(b), with respect
to any individual claim (or series of related claims), in no event shall the
Borrower be required to reimburse the legal fees and expenses of more than one
outside counsel (in addition to any reasonably necessary special counsel and up
to one local




--------------------------------------------------------------------------------




counsel in each applicable jurisdiction, but excluding any in‑house counsel) for
all Indemnitees collectively, as well as any additional counsel reasonably
necessary in the case of any actual or potential conflict of interest identified
by the Administrative Agent or by one or more Indemnitees. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender's pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender's share of the outstanding Term Loan of all Lenders
at such time) of such unpaid amount (including any such unpaid amount in respect
of a claim asserted by such Lender), such payment to be made severally among
them based on such Lenders' Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.09(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives on
behalf of itself and the other Credit Parties, and acknowledges that no other
Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, other than for
direct or actual damages resulting from either (i) the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction, or (ii) the material breach of
such Indemnitee's confidentiality obligations under this Agreement or any other
Loan Document as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the Term
Loan Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
.Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
.Successors and Assigns.




--------------------------------------------------------------------------------




(k)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(l)Assignments by Lenders. Any Lender may at any time after the Closing Date
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
the Term Loan at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Term Loans at the time owing to it or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in subsection
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the outstanding balance of the Term Loan of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)[Reserved].
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower's Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural Person.
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and




--------------------------------------------------------------------------------




until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(m)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(n)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower's Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Term Loan Commitment and/or the Loans owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.04, 3.05 and 3.01 (subject to the
requirements and limitations therein,




--------------------------------------------------------------------------------




including the requirements under Section 3.01(e)) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(a)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
.Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its Related
Parties and to any direct or indirect contractual counterparty (or such
contractual counterparty's professional advisor) under any Swap Contract
relating to Loans outstanding under this Agreement (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating any Credit Party or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary in connection with the Transactions relating to
the Borrower or any Subsidiary or any of their respective businesses,




--------------------------------------------------------------------------------




other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
.Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower (other than, for
the avoidance of doubt, any Settlement Assets except to effect Settlement
Payments such Lender is obligated to make to a third party in respect of such
Settlement Assets or as otherwise agreed in writing between the Borrower and
such Lender) against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.11
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
.Interest Rate Limitation. As used in this Agreement the term “interest” does
not include any fees (including, but not limited to, any loan fee, periodic fee,
unused commitment fee or waiver fee) or other charges imposed on the Borrower in
connection with the indebtedness evidenced by this Agreement, other than the
interest described herein. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non‑usurious interest permitted
by applicable Law (the “Maximum Rate”). If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. It is the express intent hereof the Borrower
shall not pay, and no Lender receive, directly or indirectly, interest in excess
of that which may be lawfully paid under applicable Law, including the usury
laws in force in the State of Georgia.
.Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when




--------------------------------------------------------------------------------




it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
.Survival of Representations and Warranties. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.
.Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.
.Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(o)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);
(p)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(q)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(r)such assignment does not conflict with applicable Laws; and
(s)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
.Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF GEORGIA.
(b)SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF GEORGIA SITTING IN THE SUPERIOR COURT OF FULTON COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF GEORGIA, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN




--------------------------------------------------------------------------------




DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH GEORGIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
(c)WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
.No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates' understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger and the Lenders, are arm's‑length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Arranger and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and the Lenders each
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger nor the Lenders have any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger nor the Lenders have any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arranger




--------------------------------------------------------------------------------




and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
.Electronic Execution of Assignments and Certain Other Documents. The words
“execute” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
.USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name and address
of each Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the Act. The Borrower shall (and the Borrower shall cause each Subsidiary
Guarantor to), promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti‑money laundering
rules and regulations, including the Act.
IN WITNESS WHEREOF, the Borrower has executed this Agreement as of the date
stated at the top of the first page hereof, intending to create an instrument
executed under seal.








GLOBAL PAYMENTS, INC., as the Borrower




By: /s/David Mangum
Name: David Mangum
Title: Chief Financial Officer





--------------------------------------------------------------------------------












BANK OF AMERICA, N.A., as
Administrative Agent




By: /s/ Angelo M. Martorana
Name: Angelo M. Martorana
Title: Assistant Vice President











BANK OF AMERICA, N.A., as Lender


By: /s/ Thomas M. Paulk
Name: Thomas M. Paulk
Title: Senior Vice President











PNC BANK NATIONAL ASSOCIATION, as Lender




By: /s/ Christopher Whitis
Name: Christopher Whitis
Title: Senior Vice President, Corporate Banking
 
REGIONS BANK, as a Lender


By: /s/ Stephen T. Hatch
Name: Stephen T. Hatch
Title: Vice President
 
TD BANK, as a Lender


By: /s/ Steve Levi
Name: Steve Levi
Title: Senior Vice President
 
THE BANK OF TOKYO-MISTUBISHI UFJ LTD as a Lender


By: /s/ George Stoecklein
Name:George Stoecklein
Title: Director
 
BARCLAYS BANK PLC as a Lender


By: /s/ Diane Rolfe
Name: Diane Rolfe
Title: Director
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, as a Lender


By: /s/ Dominic Sorresso
Name: Dominic Sorresso
Title: Executive Director





--------------------------------------------------------------------------------




 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, as a LenderBy: /s/ Eoin
Roche
Name: Eoin Roche
Title: Executive Director
 
FIFTH THIRD BANK, as a Lender


By: /s/ Kenneth W. Deere
Name:Kenneth W. Deere
Title: Senior Vice President
 
GOLDMAN SACHS BANK USA, as a Lender


By: /s/ Mark Walton
Name:Mark Walton
Title: Authorized Signatory
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a LenderBy: /s/ Ming K. ChuName: Ming K.
Chu
Title: Vice Presiden
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender


By: /s/ John S. McGill
Name: John S. McGill
Title: Director
 
BRANCH BANKING AND TRUST COMPANY, as a Lender


By: /s/ Brantley Echols
Name: Brantley Echols
Title: Senior Vice President
 
COMPASS BANK, as a Lender


By: /s/ Susana Campuzano
Name: Susana Campuzano
Title: SVP









